Citation Nr: 9900071	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury to the left knee with anterior cruciate ligament 
reconstruction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1988 to 
December 1994.  This case comes before the Board of Veterans 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for residuals of injury to the left knee 
with anterior cruciate ligament reconstruction and assigned a 
noncompensable evaluation.  In a February 1997 rating 
decision, the RO granted a 10 percent disability evaluation.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his sports activities are very 
limited due to his service-connected left knee.  He states 
that he has tried to strengthen his left knee, but that his 
running is limited because of discomfort, swelling, and 
occasional sharp pain.  The appellant further contends that 
he believes that his unrepaired cartilage causes the 
occasional sharp pain because it no longer has its normal, 
semilunar shape.  He believes his left knee disability 
warrants at least a 20 percent evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased evaluation for 
residuals of injury to left knee with anterior cruciate 
ligament reconstruction.



FINDING OF FACT

Residuals of injury to the left knee with anterior cruciate 
ligament reconstruction is productive of no more than slight 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of injury to the left knee with anterior cruciate 
ligament reconstruction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257-5259 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, where the claimant is awarded service connection 
for a disability and subsequently appeals the ROs initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
See 38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995).  

Service medical records reveal that the appellant underwent 
left knee surgery in March 1992.  The operative diagnoses 
were chronic anterior cruciate ligament laxity, left knee, 
and peripheral tear of the medial meniscus.  He underwent an 
arthroscopy of the left knee and an anterior cruciate 
ligament reconstruction, using central patella interference 
screw fixation.  The hospitalization report revealed that 
inspection of the patellofemoral joint was noted to be free 
of pathology.  The tear on the medial meniscus was noted, but 
the examiner stated that the tear was elected to be left 
alone.

At a VA examination in January 1995, the appellant complained 
of mild swelling of the left knee, stiffness, and 
intermittent left knee pain.  The VA examiner stated that the 
appellant was able to undress and redress with ease and 
speed.  There was mild swelling, no deformity, and left knee 
weight bearing crepitus.  The VA examiner noted that there 
was a scar on the anterior and lateral left knee; full range 
of motion of the left knee was reported.  The diagnosis was 
arthrotomy, left knee.  X-rays revealed no evidence of acute 
fracture or dislocation.  Soft tissues were unremarkable.  
Three screws were seen.  

At a VA examination in January 1997, the appellant reported 
occasional pain, which was enough to make him stop what he 
was doing.  The appellant stated that he was unable to run 
more than one mile because of his left knee.  He had no 
problem with his right knee.  He reported the left knee 
giving out twice over the course of the year.  He reported no 
locking, but stated that he would get swelling when he ran.  
Active and passive range of motion 5 degrees to 135 degrees, 
bilaterally.  The VA examiner stated that there was no pain 
on motion on active and passive range of motion.  The VA 
examiner stated that there was weakened movement; however, no 
wasting of the left quadriceps was found when compared with 
the right quadriceps.  The quadriceps and hamstrings were 5/5 
on the left leg.  The VA examiner stated that the weakening 
was demonstrated by the fact that the appellant could not jog 
or play basketball on his left knee due to the anterior 
cruciate ligament tear and the meniscal injury.  In response 
to whether there was impaired ability to execute skilled 
movements in the left knee, the VA examiner stated that the 
appellant could not cut from side to side and could not play 
basketball.  The VA examiner stated that there was functional 
impairment in that the appellant could not run more than one 
mile and could not play sports, but concluded that the 
appellant was able to carry out his normal occupation.  The 
clinical diagnoses were anterior cruciate ligament tear, left 
knee, repaired, and meniscal tear that was not repaired in 
the left knee, with minimal results.

X-rays taken at that time revealed minimal spurring of the 
tibial spine.  A small spur was noted at the anterosuperior 
aspect of the patella.  There was heterotopic ossification in 
the patellar tendon adjacent to the inferior border of the 
patella.  Three surgical screws were noted.  The joint space 
appeared preserved.  There was no evidence of joint effusion 
identified.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Under the criteria for impairment of the knee other 
than ankylosis, a 10 percent evaluation is assigned for 
slight impairment of a knee, a 20 percent evaluation is 
assigned for moderate impairment of a knee and a 30 percent 
evaluation is assigned for severe impairment of a knee as 
measured by the degree of recurrent subluxation or lateral 
instability.  38 C.F.R. 4.71a, Diagnostic Code 5257.  When 
the semilunar cartilage is dislocated with frequent episodes 
of locking, pain, and effusion in the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. 4.71a, Diagnostic Code 
5258 (1998).  When removal of the semilunar cartilage is 
symptomatic, a 10 percent evaluation is warranted.  38 C.F.R. 
4.71a, Diagnostic Code 5259.

Flexion limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 
5260 (1998).  Under Diagnostic Code 5261, extension limited 
to 5 degrees warrants a 0 percent evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (1998).

In January 1995, the left knee showed mild swelling and no 
deformity.  There was left knee weight bearing crepitus.  The 
appellant had full range of motion.  X-rays taken at that 
time revealed no evidence of acute fracture or dislocation.  
Soft tissues were unremarkable.  In January 1997, the 
appellants range of motion, both active and passive, was 
5 degrees to 135 degrees.  There was no pain on active or 
passive range of motion.  There was no wasting of the left 
quadriceps compared to the right, and the left quadriceps and 
hamstrings were 5/5.  The VA examiner stated that the 
appellant could not run more than a mile or play basketball 
due to the anterior cruciate ligament tear and the meniscal 
injury; however the VA examiner concluded that the appellant 
was able to carry out his occupation.  X-rays taken at that 
time revealed minimal spurring of the tibial spine.  A small 
spur was noted at the anterosuperior aspect of the patella.  
There was heterotopic ossification in the patellar tendon 
adjacent to the inferior border of the patella.  The joint 
spaces appeared preserved.  There was no evidence of joint 
effusion identified.  

The appellants left knee is not ankylosed to warrant an 
evaluation under Diagnostic Code 5256.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5256 (1998).  Under Diagnostic Code 5257, 
there has been no medical findings of moderate recurrent 
subluxation or lateral instability.  In January 1997, the 
appellant reported that his left knee gave out on him twice 
over the past year; however, his left knee did not lock up.  
As such, evidence of moderate instability or subluxation has 
not been shown to warrant a 20 percent evaluation.  See 
38 C.F.R. 4.71a, Diagnostic Code 5257.  The appellants 
cartilage has been noted to have a tear in it.  The appellant 
has not reported dislocation, nor has a medical examiner made 
findings of such.  See 38 C.F.R. 4.71a, Diagnostic Code 5258.  
The appellant reported no locking, and effusion was not shown 
in January 1997.  As such, a 20 percent evaluation under that 
Diagnostic Code 5258 is not warranted.  The maximum 
evaluation under Diagnostic Code 5259 is 10 percent, and thus 
an evaluation under such Diagnostic Code would not assist the 
appellant.  See 38 C.F.R. 4.71a, Diagnostic Code 5259.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain, which is contemplated 
by the 10 percent evaluation.  See 38 C.F.R. § 4.59 (1998).  
When examined in January 1997, the VA examiner stated that 
the appellant had weakened movement, although this was not 
objectively shown as the appellants left quadriceps revealed 
no wasting compared to the right.  The VA examiner stated 
that the weakened movement resulted in the inability to jog 
or play basketball.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
appellants active and passive range of motion has been, at 
worst, 5 degrees to 135 degrees, without pain on either 
active or passive range of motion in January 1997.  In 
January 1995, the appellant had full range of motion.  Such 
functional impairment is indicative of no more than slight 
functional impairment due to pain or any other factor and 
thus no more than a 10 percent evaluation is warranted.  

Additionally, in order to warrant an evaluation in excess of 
10 percent for limitation of motion there must be the actual 
or functional equivalent of limitation of flexion to 30 
degrees or the actual or functional equivalent of limitation 
of extension to 15 degrees.  See 38 C.F.R. 4.71a, Diagnostic 
Codes 5260, 5261.  The appellant has not identified 
limitation of extension more than what the VA examiner 
reported (5 degrees) and the recent examinations establish 
that limitation of extension is no more than mildly impaired.  
See 38 C.F.R. 4.71a, Diagnostic Code 5261.  In regard to 
limitation of flexion, 135 degrees warrants no more than a 
noncompensable evaluation.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5260.  There is nothing that reflects that there is the 
functional equivalent of limitation of flexion to 30 degrees 
due to any factor.  The fact that the appellant may no longer 
participate in basketball or run more than a mile does not 
provide a basis for awarding an increased evaluation.  The VA 
examiner stated in the January 1997 examination report that 
the appellant was able to carry out his normal occupation.  

The Board notes that the appellants representative has 
raised the possibility of a separate evaluation for arthritis 
in the left knee.  However, the medical evidence of record 
has not established that the appellant has arthritis in his 
left knee, either traumatic or degenerative.  Without x-ray 
findings or a medical diagnosis, a separate evaluation for 
arthritis is not available.  See 38 C.F.R. 4.71a, Diagnostic 
Codes 5003, 5010 (1998); see also VAOPGCPREC 23-97 (July 
1997).

The Board further notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the appellants 
left knee.  See 38 C.F.R. 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998) (superficial scars which are poorly nourished, 
with repeated ulcerations; tender and painful on objective 
demonstration; or which limit the function of the body part 
which they affect warrant a separate 10 percent evaluation).  
A March 1992 service medical record reveals that an examiner 
noted that the appellants surgical scar was well healed.  In 
the January 1995 examination report, the VA examiner did not 
report that the appellants scar was tender or painful on 
objective demonstration; nor has the appellant alleged that 
his scar is either painful or tender.  Thus, the evidence of 
record has not established that a separate 10 percent 
evaluation would be in order for the appellants scar on his 
left knee.

The appellant is competent to report his symptoms; however, 
to the extent that he has described pain and functional 
impairment, the medical findings do not support his 
contentions for an evaluation in excess of 10 percent.  The 
appellant has stated that he gets occasional sharp pain in 
his left knee, at which point he will stop what he is doing.  
He has stated that he thinks that the meniscus injury is 
causing the pain.  At the time of the January 1995 
examination, the appellant had full range of motion.  At the 
time of the January 1997 examination, the appellants range 
of motion was 5 degrees to 135 degrees, and range of motion 
was pain free.  The Board attaches far greater probative 
weight to the objective  medical findings than to the 
appellants statements.  An evaluation in excess of 10 
percent for residuals if injury to the left knee with 
anterior cruciate ligament reconstruction is not warranted.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation for residuals of injury to the left 
knee with anterior cruciate ligament reconstruction is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
